Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
12/13/2016 11:16 AM CST




                                                        - 407 -
                                Nebraska Court of A ppeals A dvance Sheets
                                     24 Nebraska A ppellate R eports
                                                 STATE v. SCHIESSER
                                                Cite as 24 Neb. Ct. App. 407




                                        State of Nebraska, appellee, v.
                                        Michael R. Schiesser, appellant.
                                                    ___ N.W.2d ___

                                        Filed December 13, 2016.   No. A-16-115.

                1.	 Judgments: Appeal and Error. When issues on appeal present ques-
                    tions of law, an appellate court has an obligation to reach an independent
                    conclusion irrespective of the decision of the court below.
                2.	 Pleas: Appeal and Error. A trial court is afforded discretion in deciding
                    whether to accept guilty pleas, and an appellate court will reverse the
                    trial court’s determination only in case of an abuse of discretion.
                3.	 Pleas: Effectiveness of Counsel. When a court accepts a defendant’s
                    plea of no contest, the defendant is limited to challenging whether the
                    plea was understandingly and voluntarily made and whether it was the
                    result of ineffective assistance of counsel.
                4.	 Pleas. A sufficient factual basis is a requirement for finding that a plea
                    was entered into understandingly and voluntarily.
                5.	 Criminal Attempt: Intent. A person is guilty of an attempt to commit a
                    crime if he or she intentionally engages in conduct which would consti-
                    tute the crime if the attendant circumstances were as he or she believes
                    them to be or intentionally engages in conduct which, under the circum-
                    stances as he or she believes them to be, constitutes a substantial step in
                    a course of conduct intended to culminate in his or her commission of
                    the crime.
                6.	 Criminal Law: Aiding and Abetting. Aiding the consummation of
                    a felony occurs when a person intentionally aids another to secrete,
                    disguise, or convert the proceeds of a felony or otherwise profit from
                    a felony.
                7.	 Criminal Law: Words and Phrases. Under the phrase “otherwise profit
                    from a felony” as used in Neb. Rev. Stat. § 28-205 (Reissue 2016), the
                    word “profit” is used as a verb and means to make returns, proceeds, or
                    revenue on a transaction.
                                   - 408 -
           Nebraska Court of A ppeals A dvance Sheets
                24 Nebraska A ppellate R eports
                            STATE v. SCHIESSER
                           Cite as 24 Neb. Ct. App. 407

 8.	 Criminal Law: Aiding and Abetting. Pursuant to Neb. Rev. Stat.
      § 28-205 (Reissue 2016), there is no requirement that the proceeds in
      question be “profit from a felony” as to both the one who aids and the
      one who is aided. It is enough that the person who is aided receives
      the returns or proceeds as a result of the commission of a felony and
      that the person who aids has intentionally assisted the person aided in
      enjoying these returns or proceeds.
  9.	 ____: ____. To be convicted under Neb. Rev. Stat. § 28-205 (Reissue
      2016), it is not necessary that the underlying felony be committed in
      Nebraska.
10.	 Criminal Law: Aiding and Abetting: Time. Aiding the consummation
      of a felony is concerned with conduct that occurs after a felony is com-
      mitted and is a distinct crime.

  Appeal from the District Court for Lancaster County: Lori
A. M aret, Judge. Affirmed.

   John S. Berry, of Berry Law Firm, for appellant.

   Douglas J. Peterson, Attorney General, and George R. Love
for appellee.

   Inbody, R iedmann, and Bishop, Judges.

   R iedmann, Judge.
                       INTRODUCTION
   Michael R. Schiesser appeals from his plea-based conviction
of attempted aiding the consummation of a felony. On appeal,
he claims the factual basis supporting his plea is insufficient to
sustain the conviction. We find no merit to his argument and
therefore affirm.
                        BACKGROUND
   Schiesser was initially charged with possession of money to
be used in violating Neb. Rev. Stat. § 28-416(1) (Cum. Supp.
2014) and aiding the consummation of a felony. Pursuant to
a plea agreement, Schiesser pled no contest to the amended
information charging him with attempted aiding the consum-
mation of a felony. The State provided a factual basis at the
                              - 409 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                       STATE v. SCHIESSER
                      Cite as 24 Neb. Ct. App. 407

plea hearing, and the district court accepted the plea and found
Schiesser guilty. Schiesser was sentenced to 365 days in jail
and received a $1,000 fine.
                 ASSIGNMENT OF ERROR
  Schiesser assigns that the factual basis of his plea of no
contest was insufficient to support a finding of guilty.
                   STANDARD OF REVIEW
   [1] When issues on appeal present questions of law, an
appellate court has an obligation to reach an independent con-
clusion irrespective of the decision of the court below. State v.
Wilkinson, 293 Neb. 876, 881 N.W.2d 850 (2016).
   [2] A trial court is afforded discretion in deciding whether
to accept guilty pleas, and an appellate court will reverse the
trial court’s determination only in case of an abuse of discre-
tion. Id.
                          ANALYSIS
   Schiesser argues that the factual basis provided by the State
was insufficient to support a finding of guilty. The State claims
that because Schiesser pled no contest to the charge, he either
waived his ability to challenge the factual basis or should be
judicially estopped from asserting a position on appeal which
contradicts his position at the trial level. We disagree with
the State.
   [3,4] In State v. Wilkinson, supra, the defendant pled no
contest to an amended complaint in county court. He never
moved to quash the amended complaint and was found guilty
of the charge. He appealed, and the district court affirmed.
He appealed again, and the Supreme Court moved the case
to its docket. The defendant argued on appeal that the district
court erred by affirming the county court’s finding that there
was a sufficient factual basis to support the conviction. The
Supreme Court observed that when a court accepts a defend­
ant’s plea of no contest, the defendant is limited to challeng-
ing whether the plea was understandingly and voluntarily
                               - 410 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                        STATE v. SCHIESSER
                       Cite as 24 Neb. Ct. App. 407

made and whether it was the result of ineffective assistance
of counsel. See id. The court iterated that a sufficient factual
basis is a requirement for finding that a plea was entered into
understandingly and voluntarily. Id. The court therefore found
that the defendant had not waived his challenge to the factual
basis. Id.
   The same logic applies in the present case, and thus, Schiesser
has not waived his challenge to the factual basis supporting his
plea. Similarly, because a sufficient factual basis is a require-
ment for finding that a plea was entered into understandingly
and voluntarily, the defendant is not judicially estopped from
challenging the factual basis even after pleading no contest
and essentially declining to challenge the factual basis to the
trial court. See State v. Wilkinson, supra. We therefore address
Schiesser’s assignment of error and determine whether the
factual basis supports the necessary elements of the crime of
which Schiesser was convicted.
   [5] Schiesser pled no contest to attempted aiding the con-
summation of a felony. A person is guilty of an attempt to
commit a crime if he or she intentionally engages in conduct
which would constitute the crime if the attendant circum-
stances were as he or she believes them to be or intention-
ally engages in conduct which, under the circumstances as
he or she believes them to be, constitutes a substantial step
in a course of conduct intended to culminate in his or her
commission of the crime. Neb. Rev. Stat. § 28-201(1) (Cum.
Supp. 2014).
   [6-8] Aiding the consummation of a felony occurs when a
person intentionally aids another to secrete, disguise, or con-
vert the proceeds of a felony or otherwise profit from a felony.
Neb. Rev. Stat. § 28-205 (Reissue 2016). Under the phrase
“otherwise profit from a felony” as used in § 28-205, the word
“profit” is used as a verb and means to make “‘returns, pro-
ceeds, or revenue’ on a transaction.” State v. Hansen, 289 Neb.
478, 482, 855 N.W.2d 777, 782 (2014). There is no require-
ment that the proceeds in question be “profit from a felony” as
                              - 411 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                       STATE v. SCHIESSER
                      Cite as 24 Neb. Ct. App. 407

to both the one who aids and the one who is aided. It is enough
that the person who is aided receives the returns or proceeds
as a result of the commission of a felony and that the person
who aids has intentionally assisted the person aided in enjoying
these returns or proceeds. State v. Hansen, supra.
   [9] Schiesser argues that the factual basis was insufficient
to prove where the money came from, for what purpose it was
to be used, and whether it was the proceeds of a crime com-
mitted in Nebraska. Specifically, he argues that “the State still
failed to adduce evidence that the $23,000 in possession of
[Schiesser] either came from the sale of narcotics in Nebraska,
would be used to purchase or sell narcotics in Nebraska
or would be transported back through Nebraska.” Brief for
appellant at 9. To be convicted under § 28-205, however,
it is not necessary that the underlying felony be committed
in Nebraska. Rather, the statute requires only that a person
intentionally aids another to secrete, disguise, or convert the
proceeds of a felony or otherwise profit from a felony. The
question therefore is whether the evidence provided a suffi-
cient factual basis for the commission of a felony.
   In the present case, we find the evidence sufficient to
establish a factual basis supporting the charge. Specifically,
the State proved a sufficient factual basis by way of inquiry
of the prosecutor at the plea hearing and the information con-
tained in the presentence report. See State v. Cervantes, 15
Neb. Ct. App. 457, 729 N.W.2d 686 (2007) (factual basis for plea
may be established by inquiry of prosecutor, interrogation of
defendant, or examination of presentence report). The evi-
dence establishes that on September 11, 2014, Schiesser was
traveling from Wisconsin to California when his vehicle was
stopped by police for a traffic violation in Lancaster County,
Nebraska. The officer detected the odor of “burnt marijuana”
coming from the vehicle, and Schiesser admitted that he and
his passenger had previously smoked marijuana in the vehicle
but denied the existence of any controlled substances in the
vehicle. Schiesser denied that either he or the passenger was
                              - 412 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                       STATE v. SCHIESSER
                      Cite as 24 Neb. Ct. App. 407

carrying a large amount of currency, stating that he was carry-
ing only approximately $1,000 of “travel cash.”
   While searching the vehicle, the officer detected the “very
distinct odor of burnt marijuana . . . mixed with the odor of raw
marijuana.” The officer located a “roach,” “a small bit of mari-
juana,” a “small amount of loose marijuana,” and “some Fruity
Pebble marijuana treats.” Despite Schiesser’s statements to
the contrary, the officer also located approximately $23,000 in
banded currency in various locations in the vehicle, including
the center console and in a shoebox underneath the back seat.
According to police, the currency was bundled in a manner
consistent with previously seized currency which was involved
in criminal activity. A canine sniff of the currency alerted for
the odor of narcotics, and a pretest performed on the currency
identified cannabis residue. Schiesser took “full ownership”
of the money because he “didn’t want [the passenger] to get
into trouble.”
   As further factual basis for the charge, the prosecutor stated
that there appeared to have been another trip back to Wisconsin
(where Schiesser previously lived) in August 2014. Police
also located shipping package labels, “all consistent with the
distribution of controlled substances.” The prosecutor con-
cluded by stating that “the officer believed that this money
was also used or were proceeds from the distribution of the
controlled substances.”
   Schiesser has previous marijuana-related criminal convic-
tions out of Wisconsin between 2004 and 2013, including those
for manufacturing/delivering, possession of marijuana, posses-
sion with intent to deliver, and maintaining a drug trafficking
place. Schiesser’s multistate criminal history record contained
in the presentence report contains convictions of manufacture/
deliver THC; possession of THC, subsequent offense; and pos-
session with intent to deliver, all of which are felony crimes
in Wisconsin. Schiesser has a medical marijuana card issued
to him in California and admitted to smoking marijuana daily
for “‘pain relief,’” although he denied having any ongoing
                              - 413 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                       STATE v. SCHIESSER
                      Cite as 24 Neb. Ct. App. 407

health problems. According to the presentence report, Schiesser
indicated that he performs “‘odd jobs’” to earn money and
denied selling marijuana for profit since he lived in Wisconsin
2 years earlier. He declined to answer questions about growing
marijuana. The passenger in the vehicle, however, reported that
Schiesser grows marijuana in California and distributes it to
dispensaries and patients in the state.
   We find that the above evidence, albeit circumstantial,
is sufficient to establish the underlying felony of intent to
deliver and/or delivery of marijuana in Wisconsin. See State v.
Badami, 235 Neb. 118, 453 N.W.2d 746 (1990) (holding that
appellant’s possession of drug and drug paraphernalia and his
statement that he had drug problem, although circumstantial
evidence, provided sufficient factual basis for finding of guilt
of charge of operating motor vehicle while under influence of
drug). See, also, State v. Abraham, 189 Neb. 728, 205 N.W.2d
342 (1973) (stating that conviction may be based upon cir-
cumstantial evidence when facts and circumstances tending
to connect accused with crime charged are of such conclusive
nature as to exclude to moral certainty every rational hypoth-
esis except that of guilt).
   The passenger was a resident of Wisconsin and told the
officer that he was accompanying Schiesser on the drive to
California and that Schiesser was going to buy him a return
airline ticket. The passenger was found to have $1,000 in cash
on his person and said that Schiesser gave him the money
while they were seated in the police car during the traffic stop.
In a recorded telephone call made while Schiesser was incar-
cerated, Schiesser admitted that of the $15,000 located in the
shoebox in the vehicle, $9,000 was his and $6,000 belonged
to the passenger.
   [10] We find the above evidence establishes that Schiesser
attempted to aid the consummation of the felony of posses-
sion with intent to deliver and/or delivery of marijuana in
Wisconsin and then possessed drug money in Nebraska in
violation of § 28-416(17), which is a Class IV felony. Aiding
                              - 414 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                       STATE v. SCHIESSER
                      Cite as 24 Neb. Ct. App. 407

the consummation of a felony occurred when Schiesser gave
$1,000 to the passenger, or in other words, he attempted to
intentionally aid the passenger in profiting from a felony. The
fact that Schiesser may also be the principal to the underlying
felony is not inconsistent with his conviction for attempted
aiding the consummation of the felony, because aiding the con-
summation of a felony is concerned with conduct that occurs
after a felony is committed and is a distinct crime. See State v.
Hansen, 289 Neb. 478, 855 N.W.2d 777 (2014).
   We find no requirement, nor does Schiesser direct us to any,
that the underlying felony must have occurred in Nebraska.
Rather, the State must establish that the crime of which
Schiesser was charged occurred in Lancaster County, Nebraska,
and the State did so. See Peterson v. Houston, 284 Neb. 861,
824 N.W.2d 26 (2012) (State must prove proper venue beyond
reasonable doubt in criminal cases). Accordingly, we find
that the factual basis is sufficient to prove beyond a reason-
able doubt that Schiesser is guilty of attempted aiding the
consummation of a felony. We therefore affirm the conviction
and sentence.
                       CONCLUSION
   Because the factual basis is sufficient to support the con-
viction for attempted aiding the consummation of a felony,
we affirm.
                                                   A ffirmed.